Citation Nr: 0905098	
Decision Date: 02/12/09    Archive Date: 02/19/09

DOCKET NO.  06-04 182	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to service connection for prostate cancer, to 
include as secondary to Agent Orange exposure.


REPRESENTATION

Appellant represented by:	National Association of County 
Veterans Service Officers


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David S. Ames, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1969 to August 
1973.

This matter comes properly before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Department of Veterans Affairs (VA) Regional Office in 
Newark, New Jersey (RO).


FINDINGS OF FACT

1.  The evidence of record does not show that the Veteran 
served within Vietnam as defined by VA for the purposes of 
determining presumptive exposure to Agent Orange.

2.  The medical evidence of record does not show that the 
Veteran's prostate cancer is related to military service.


CONCLUSION OF LAW

Prostate cancer was not incurred in, or aggravated by, active 
military service and may not be presumed to have been so 
incurred, to include as due to Agent Orange exposure.  38 
U.S.C.A. §§ 1110, 1116, 5103A, 5107 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

With respect to the Veteran's claim, VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2008).  Prior to initial adjudication, a letter dated 
in June 2004 satisfied the duty to notify provisions.  An 
additional letter was also provided to the Veteran in April 
2006.  See 38 C.F.R. § 3.159(b)(1); Overton v. Nicholson, 20 
Vet. App. 427 (2006); see also Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  The Veteran's service treatment 
records, VA medical treatment records, and indicated private 
medical records have been obtained.  A VA examination was 
provided to the Veteran in connection with his claim.  There 
is no indication in the record that additional evidence 
relevant to the issue decided herein is available and not 
part of the claims file.  As there is no indication that any 
failure on the part of VA to provide additional notice or 
assistance reasonably affects the outcome of this case, the 
Board finds that any such failure is harmless.  See Mayfield 
v. Nicholson, 20 Vet. App. 537 (2006); see also 
Dingess/Hartman, 19 Vet. App. 473.  Further, the purpose 
behind the notice requirement has been satisfied because the 
Veteran has been afforded a meaningful opportunity to 
participate effectively in the processing of his claim, to 
include the opportunity to present pertinent evidence.

Generally, service connection may be granted for a disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 
3.303(a).  In addition, service connection may be granted for 
any disease diagnosed after discharge, when all the evidence 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
See Baldwin v. West, 13 Vet. App. 1, 8 (1999).  For certain 
chronic disorders, including prostate cancer, service 
connection may be granted if the disease becomes manifest to 
a compensable degree within one year following separation 
from service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 
38 C.F.R. §§ 3.307, 3.309.

Additionally, a Veteran who, during active military, naval, 
or air service, served in the Republic of Vietnam during the 
Vietnam era shall be presumed to have been exposed during 
such service to an herbicide agent, unless there is 
affirmative evidence to establish that the Veteran was not 
exposed to any such agent during that service.  38 U.S.C.A. § 
1116(f); 38 C.F.R. § 3.307.  The following diseases are 
deemed associated with herbicide exposure, under VA law: 
chloracne or other acneform diseases consistent with 
chloracne, Hodgkin's disease, multiple myeloma, non-Hodgkin's 
lymphoma, acute and subacute peripheral neuropathy, porphyria 
cutanea tarda, prostate cancer, respiratory cancers (cancer 
of the lung, bronchus, larynx, or trachea), soft-tissue 
sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's 
sarcoma, or mesothelioma), and diabetes mellitus (Type 2).  
38 U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6)(iii); 38 C.F.R. § 
3.309.

The Veteran served in the Navy, onboard the U.S.S. AMERICA 
and was stationed off the coast of Vietnam.  A June 2004 VA 
information response stated that the "Veteran was attached 
to a unit that could have been assigned to ship or to shore.  
So, a possibility exists the Veteran set foot in Vietnam.  
However, the record provides no conclusive proof of service 
in-country."  However, the Veteran has never claimed that he 
entered Vietnam, or that he ever left the U.S.S. AMERICA 
during the time that it was offshore.  Specifically, in a May 
2006 hearing before the Board, the Veteran reported that he 
was not contending that he stepped foot in Vietnam.  Instead, 
the Veteran claimed exposure to Agent Orange through handling 
aircraft and materials that had been in Vietnam and then 
arrived onboard the U.S.S. AMERICA.  Service onboard a 'blue 
water' naval vessel off the coast of Vietnam is not 
sufficient to establish presumptive exposure to Agent Orange.  
See Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008).  
Accordingly, the evidence of record does not show that the 
Veteran ever served within Vietnam as defined by VA for the 
purposes of determining presumptive exposure to Agent Orange.  
He is not therefore presumed under 38 U.S.C.A. § 1116(f), to 
have been exposed to herbicide agents, to include Agent 
Orange.

Notwithstanding the foregoing, the United States Court of 
Appeals for the Federal Circuit has determined that the 
Veterans' Dioxin and Radiation Exposure Compensation 
Standards Act, Pub. L. No. 98-542, § 5, 98 Stat. 2724, 2727- 
29 (1984), does not preclude a Veteran from establishing 
service connection with proof of actual direct causation.  
Combee v. Brown, 34 F.3d 1039 (Fed.Cir. 1994).  The United 
States Court of Appeals for Veterans Claims has specifically 
held that the provisions of Combee are applicable in cases 
involving Agent Orange exposure.  McCartt v. West, 12 Vet. 
App. 164, 167 (1999).

The Veteran's service treatment records are negative for a 
diagnosis of prostate cancer.

After separation from military service, an April 2004 note 
from a private physician stated that the Veteran had surgery 
for prostate cancer in June 2001.

After physical examination, a July 2004 VA genitourinary 
examination report gave a diagnosis of localized prostate 
cancer, status post radical prostatectomy.

The medical evidence of record does not show that the 
Veteran's prostate cancer is related to military service.  
The Veteran's service treatment records are negative for any 
diagnosis of prostate cancer.  While the Veteran has a 
current diagnosis of prostate cancer, there is no medical 
evidence of record that it was diagnosed prior to June 2001, 
approximately 27 years after separation from military 
service.  See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) 
(holding that VA did not err in denying service connection 
when the Veteran failed to provide evidence which 
demonstrated continuity of symptomatology, and failed to 
account for the lengthy time period for which there is no 
clinical documentation of his low back condition).  In 
addition, there is no medical evidence of record of any kind 
that mentions a nexus between the Veteran's currently 
diagnosed prostate cancer and military service.

The Veteran's statements alone are not sufficient to prove 
that his currently diagnosed prostate cancer is related to 
military service.  Medical diagnosis and causation involve 
questions that are beyond the range of common experience and 
common knowledge and require the special knowledge and 
experience of a trained physician.  As he is not a physician, 
the Veteran is not competent to make a determination that his 
currently diagnosed prostate cancer is related to military 
service.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992); 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  Accordingly, 
there is no medical evidence of record that relates the 
Veteran's currently diagnosed prostate cancer to military 
service.  As such, service connection for prostate cancer is 
not warranted.

In reaching this decision, the Board considered the doctrine 
of reasonable doubt.  However, as the evidence of record does 
not show that the Veteran ever served within Vietnam as 
defined by VA for the purposes of determining presumptive 
exposure to Agent Orange and there is no medical evidence of 
record that relates the Veteran's currently diagnosed 
prostate cancer to military service, the doctrine is not for 
application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for prostate cancer, to include as 
secondary to Agent Orange exposure, is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


